Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone correspondence with John Winn on 4/13/21.
The application has been amended as follows: 
Claims which are amended are listed below:
1. A non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores a computer program, the computer program comprises a program instruction, and when the program instruction is executed by a computer, the computer is enabled to perform:
sending, first uplink resource scheduling information to user equipment (UE), wherein the first uplink resource scheduling information is used to indicate a first uplink resource allocated to the UE;
receiving, when the first uplink resource cannot carry an entire buffer status report (BSR) of the UE, a first part of the entire BSR of the UE and the first part sent by the UE on the first uplink resource, wherein the first part does not comprise the entire BSR of the UE;
receiving, information indicating that the entire BSR has not been sent by the UE;

receiving, from the UE on the second uplink resource, a second part of the entire BSR of the UE.

For claim 2-6, replace “computer-readable storage medium” on line 1 with “non-transitory computer-readable storage medium”.

13. A non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores a computer program, the computer program comprises a program instruction, and when the program instruction is executed by a computer, the computer is enabled to perform: 
receiving first uplink resource scheduling information from a base station, wherein the first uplink resource scheduling information is used to indicate a first uplink resource allocated to the apparatus;
determining whether the first uplink resource can carry an entire buffer status report (BSR) of the apparatus;
when the processor determines that the first uplink resource cannot carry the entire BSR of the apparatus, sending a first part of the entire BSR of the apparatus to the base station on the first uplink resource, wherein the first part does not comprise the entire BSR of the apparatus;
sending, to the base station, information indicating that the entire BSR has not been sent;
in response to sending the information indicating that the entire BSR has not been sent, receiving second uplink resource scheduling information from the base station, wherein the second 
sending, a second part that is of the entire BSR of the apparatus to the base station on the second uplink resource.

For claim 14-20, replace “computer-readable storage medium” on line 1 with “non-transitory computer-readable storage medium”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed 3/12/21 is noted to be approved, and double patenting rejections are withdrawn.  The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: receiving, when the first uplink resource cannot carry an entire buffer status report (BSR) of the UE, a first part of the entire BSR of the UE and the first part sent by the UE on the first uplink resource, wherein the first part does not comprise the entire BSR of the UE;
receiving, information indicating that the entire BSR has not been sent by the UE;
in response to receiving the information indicating that the entire BSR has not been sent, sending, second uplink resource scheduling information to the UE, wherein the second uplink resource scheduling information is used to indicate a second uplink resource allocated to the UE; and
receiving, from the UE on the second uplink resource, a second part of the entire BSR of the UE., in combination with the remaining limitations of the claim.

 7, the prior art fails to teach or suggest: receiving, if the first uplink resource cannot carry an entire buffer status report (BSR) of the UE, by the base station, a first part of the entire BSR of the UE and the first part sent by the UE on the first uplink resource, wherein the first part does not comprise the entire BSR of the UE;
receiving, by the base station, information indicating that the entire BSR has not been sent by the UE;
in response to receiving the information indicating that the entire BSR has not been sent, sending, by the base station, second uplink resource scheduling information to the UE, wherein the second uplink resource scheduling information is used to indicate a second uplink resource allocated to the UE; and
receiving, by the base station, from the UE on the second uplink resource, a second part of the entire BSR of the UE., in combination with the remaining limitations of the claim.

Regarding independent Claim 13, the prior art fails to teach or suggest: determining whether the first uplink resource can carry an entire buffer status report (BSR) of the apparatus;
when the processor determines that the first uplink resource cannot carry the entire BSR of the apparatus, sending a first part of the entire BSR of the apparatus to the base station on the first uplink resource, wherein the first part does not comprise the entire BSR of the apparatus;
sending, to the base station, information indicating that the entire BSR has not been sent;
in response to sending the information indicating that the entire BSR has not been sent, receiving second uplink resource scheduling information from the base station, wherein the second uplink resource scheduling information is used to indicate a second uplink resource allocated to the apparatus; and
sending, a second part that is of the entire BSR of the apparatus to the base station on the second uplink resource., in combination with the remaining limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467